Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Starfield Reports Results for the First Quarter ended May 31, 2010 /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ TORONTO, July 13, 2010 /CNW/ - Starfield Resources Inc. (TSX: SRU / OTCBB: SRFDF) today announced that its financial results for the first quarter ended May 31, 2010 have been filed on SEDAR. For the three month period ended May 31, 2010, Starfield incurred costs for exploration and related equipment totaling $0.7 million. The exploration expenditures in the quarter were directed toward analytical and geophysical services, namely the Hydromet process and the airborne survey of its Moonlight property. Administrative expenditures amounted to $0.4 million for the three months ended May 31, 2010. At May 31, 2010, the Company had approximately $2.4 million of cash on hand. Subsequent to quarter end, the Company raised an additional $2.4 million through a private placement. The quarterly unaudited financial statements, management's discussion and analysis and additional information are available on the Company's website and on SEDAR. About Starfield Starfield Resources Inc. is an exploration and development stage company exploring for copper, nickel, and platinum group elements (PGE) in North America. The Company has three main projects: a PGE project in Montana's Stillwater District; a copper project in California's historic Moonlight Copper Mining District; and a copper/nickel/cobalt/PGE project in Ferguson Lake, Nunavut. Additional assets include a diamond joint venture in Nunavut, additional copper/nickel/chrome projects in Montana, and a portfolio of eight gold properties in Nevada that are currently under joint venture agreement.
